Citation Nr: 9911039	
Decision Date: 04/21/99    Archive Date: 04/30/99

DOCKET NO.  94-28 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico



THE ISSUE

Entitlement to a compensable evaluation for hearing loss, 
left ear.



REPRESENTATION

Appellant represented by:	Disabled American Veterans




INTRODUCTION

The veteran has verified active duty service from May 1944 to 
April 1946, and unverified active duty service from August 
1950 to June 1955.  This case comes before the Board of 
Veterans' Appeals (hereinafter Board) from the San Juan, 
Puerto Rico, Regional Office (hereinafter RO) of the 
Department of Veterans Affairs (hereinafter VA).

In March 1997, the Board denied the veteran's claim of 
entitlement to a compensable evaluation for his 
service-connected left ear disorder.  The veteran appealed 
this decision to the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter Court) and by a 
decision dated in October 1998, the Court vacated the March 
1997 decision and remanded the case to the Board for 
readjudication consistent with the Court's decision. 


REMAND

The veteran was provided a VA audiological evaluation dated 
in July 1994.  The examiner reported that language 
difficulties made use of word recognition scores 
inappropriate and thus did not perform that test.  Thus, the 
examiner provided only average puretone decibel loss.  In 
instances where, because of language difficulties, the Chief 
of the Audiology Clinic certifies that the use of both 
puretone averages and speech discrimination scores is 
inappropriate, Table VIa of 38 C.F.R. § 4.85 (1998) is to be 
used to assign a rating based on puretone averages.  38 
C.F.R. § 4.85(c).  The record does not indicate whether the 
July 1994 examiner was the Chief of the Audiology Clinic.  
Under the regulation, only the Chief of the Audiology Clinic 
may make the determination that the speech discrimination 
test is inappropriate.  Id.  

Accordingly, the case is remanded for the following actions:

1.  All pertinent VA and private medical 
treatment records subsequent to July 
1994, should be obtained and associated 
with the claims file. 

2.  The RO should ascertain whether the 
examiner of the VA audiology examination 
conducted in July 1994 was the Chief of 
the Audiology Clinic or whether the Chief 
of the Audiology Clinic certified the use 
of numeric designations based solely on 
puretone averages for the rating action 
on appeal, and, if so, such certification 
must be associated with the claims file.  
If the examiner was not the Chief of the 
Audiology Clinic and such a certification 
has not been obtained, further 
examination must be afforded which 
addresses this matter, and the 
appropriate certification will be 
accomplished if indicated by the 
examination results.

3.  The veteran is hereby notified that 
it is his responsibility to report for 
any examination scheduled and to 
cooperate in the development of the 
claim, and that the consequences for 
failure to report for a VA examination 
without good cause may include denial of 
the claim.  38 C.F.R. §§ 3.158, 3.655 
(1998).

4.  The RO should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Thereafter, if the issue on appeal 
remains denied, a supplemental statement 
of the case should be provided to the 
veteran and his representative.  The 
supplemental statement of the case should 
address whether the veteran's claim for a 
compensable evaluation should be 
submitted to the Chief Benefits Director 
or the Director, VA Compensation and 
Pension Service for assignment of an 
extraschedular rating under the 
provisions of 38 C.F.R. § 3.321(b)(1) 
(1998).  After the veteran and his 
representative have had an adequate 
opportunity to respond, the appeal should 
be returned to the Board for appellate 
review.  

The RO is advised that the Board is obligated by law to 
ensure that the RO complies with its directives.  The Court 
has stated that compliance by the RO is neither optional nor 
discretionary.  Where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. West, 11 Vet. App. 
268 (1998).   This claim must be afforded expeditious 
treatment by the RO.  The law requires that all claims that 
are remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the regional offices to 
provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.  No action is required by 
the veteran until he receives further notice; however, he may 
present additional evidence or argument while the case is in 
remand status at the RO.  Cf. Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992). 



		
	JOY A. MCDONALD
	Acting Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

